Per Curiam.
According full weight to all the testimony adduced before the official referee and taking into consideration all the elements which may be fairly considered as affecting the market value of the property here involved (Heiman v. Bishop, 272 N. Y. 83), we think that the fair market value as of the date of sale was $11,000 and no.t $9,000 as fixed by the Special Term. The deficiency judgment entered herein should be reduced accordingly.
The order and the judgment should be modified as indicated, and, as so modified, affirmed, with costs to the defendants-appellants.
Present — Martin, P. J., Glennon, Untermyer, Cohn and Callahan, JJ.
Order and judgment unanimously modified as indicated in opinion, and as so modified affirmed, with costs to the defendants-appellants. Settle order on notice.